DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 12 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lineton et al. (US 2019/0257265).
Regarding Claim 1:
Lineton et al. teaches a piston (20) of a cylinder of an internal combustion engine, comprising: an upper piston crown (30); a radially outer surface (along 
	Regarding Claim 5:
Lineton et al. teaches the non-abrasion-proof coating (22) extends over an entirety of the axial length of the top land (Fig 1).
	Regarding Claim 6:
Lineton et al. teaches the non-abrasion-proof coating (22) extends over a part region of the axial length of the top land (Fig 1).
	Regarding Claim 7:
Lineton et al. teaches the non-abrasion-proof coating (22), seen from an end of the top land facing away from the piston crown , extends in the direction of the piston crown over the part region of the axial length of the top land and ends at a distance from the piston crown (fig 1).
	Regarding Claim 8:
Lineton et al. teaches a piston lower part and a piston upper part connected to the piston lower part, wherein the top land is formed on the piston upper part, which consists of steel or cast iron (paragraph 0010).
	Regarding Claim 9:
		Lineton et al. teaches the piston is oil-cooled (paragraph 0010).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 4, 10 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lineton et al. (US 2019/0257265) and in view of Hannig (US 5,560,283).
Regarding Claims 2 – 4:
Lineton et al. is silent to the non-abrasion-proof coating consists of resin-bonded graphite and has a thickness between 0.02 and 0.2 mm.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the coating of Hannig in the piston of Lineton et al. in order to improve production quality of the piston.
	Regarding Claims 10 – 12:
Lineton et al. teaches fire ring (36b) but is silent to a cylinder liner and the piston consisting of graphite cast iron.
However, Hannig teaches a cylinder liner (2) and and the piston consisting of graphite cast iron (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the coating of Hannig in the piston of Lineton et al. in order to improve production quality of the piston.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747